     Case: 1:18-cv-00634-SO Doc #: 34 Filed: 06/20/19 1 of 3. PageID #: 11347




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

 KEVIN KEITH,                                              Case No. 1:18-cv-00634
                Petitioner,
        v.                                                 Judge Solomon Oliver, Jr.
 LYLEAL WAINWRIGHT, WARDEN,                                Magistrate Judge James R. Knepp, II
                Respondent.



        PETITIONER KEVIN KEITH’S MOTION FOR STATUS CONFERENCE

       Petitioner Kevin Keith respectfully requests that this Court schedule an in-person status

conference for the above-captioned case.

       Keith requests this conference to discuss the issues that have arisen from the transfer of

his petition back to this Court, most notably the scope of evidence that this Court is allowed to

consider. In support of his Application for Order Authorizing the District Court to Consider His

Second or Successive Application for Relief, Keith needed to make a prima facie showing under

28 U.S.C. § 2244(b)(2). The Sixth Circuit determined that Keith’s application made this

showing, “warrant[ing] a fuller exploration in the district court.” In re Keith, 2018 U.S. App.

LEXIS 30517, at *19 (6th Cir. Oct. 26, 2018) (internal citations omitted).

       The parties have adopted vastly different positions as to how the “fuller exploration”

should be conducted. Now that his successor petition is before this Court for review on the

merits, Keith has filed exhibits in support of his traverse, ECF 28, Exs. 1-29, and moved this

Court to expand the record with those exhibits under Habeas Rule 7, ECF 32. Throughout her

Sur-Reply and Motion to Strike, the Warden has repeatedly asserted that this Court is

constrained from considering any such evidence. ECF 31, 32.
     Case: 1:18-cv-00634-SO Doc #: 34 Filed: 06/20/19 2 of 3. PageID #: 11348


       Because successor applications are rarely authorized, there is limited precedent regarding

how these cases should proceed in the district courts, particularly regarding expansion of the

record and the need for an evidentiary hearing. Keith suggests that an in-person conference with

both parties and this Court will allow this litigation to proceed without undue delay or

unnecessary motion practice.

       Wherefore, Petitioner Kevin Keith, by and through undersigned counsel, for good cause

shown, hereby requests the Court convene a status conference.



 Dated: June 20, 2019                             Respectfully submitted,

                                                  /s/ James R. Wooley
                                                  James R. Wooley (003850)
                                                  Calland M. Ferraro (0093439)
                                                  JONES DAY
                                                  901 Lakeside Avenue
                                                  Cleveland, Ohio 44114
                                                  (216) 586-7345
                                                  jrwooley@jonesday.com
                                                  cferraro@jonesday.com

                                                  Zachary M. Swisher (0076288)
                                                  Sybert, Rhoad, Lackey Swisher, LLC
                                                  153 South Liberty Street
                                                  Powell, Ohio 43065
                                                  (614) 785-1811
                                                  zach@law153group.com
                                                  Rachel Troutman (0076741)
                                                  Supervising Attorney, Death Penalty Dept.
                                                  Office of the Ohio Public Defender
                                                  250 E. Broad Street, Suite 1400
                                                  Columbus, Ohio 43215
                                                  Rachel.Troutman@OPD.ohio.gov

                                                  James M. Petro (0022096)
                                                  Attorney-at-Law
                                                  6573 Marissa Loop #405
                                                  Naples, FL 34108
                                                  Jimpetro73@gmail.com

                                                  Attorneys for Petitioner Kevin Keith




                                                 2
     Case: 1:18-cv-00634-SO Doc #: 34 Filed: 06/20/19 3 of 3. PageID #: 11349




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 20, 2019, a copy of the foregoing Motion

for Status Conference was filed electronically with the Court. Notice of this filing will be sent

by operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt. Parties may access this filing through the Court’s system.




                                               /s/ James R. Wooley            ______
                                               Attorney for Petitioner




                                                  3
